Citation Nr: 0704891	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for lumbar diskectomy 
of L4-5 with central bulging disk, currently rated as 40 
percent disabling.  

3.  Entitlement to an increased rating for sinusitis, 
currently rated as 0 percent disabling.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

The issue in regard to the evaluation of lumbar diskectomy of 
L4-5 with central bulging disk is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right knee disability is manifest by moderate 
symptoms.  

2.  A residual surgical scar on the right knee is tender and 
painful.  

3.  Sinusitis is manifest by three to six non-incapacitating 
episodes per year of sinusitis characterized by purulent 
discharge or crusting.  

4.  Hypertension is not attributable to a service-connected 
disease or injury.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

2.  The criteria for a separate 10 percent evaluation for a 
right knee scar have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  

3.  The criteria for a 10 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).  

4.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2003, the veteran was sent 
VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection for hypertension, and thus, that matter is 
moot with no prejudicial error as addressed below.  The Board 
notes that once the AOJ effectuates the Board's grant in 
regard to a higher rating for the sinusitis, the right knee 
disability and a separate evaluation for a residual surgical 
scar on the right knee, the AOJ can cure any VCAA notice 
defect with respect to the effective date element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in June 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Increased Ratings

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Individual disabilities are assigned separate 
diagnostic codes.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower evaluation will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2006).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided; with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided; and with slight knee or ankle disability, a 10 
percent evaluation is provided.

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee, in an extremely unfavorable position, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006). 
Where there is flexion between 20 and 45 degrees, a 50 
percent evaluation is warranted.  Id.  Where flexion is 
between 10 and 20 degrees, a 40 percent evaluation is 
warranted.  Id.  Where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id. Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a ten percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right Knee

Initially, the Board notes that an October 1998 rating 
decision reflects the veteran's right knee was originally 
rated under Diagnostic Code 5257 for lateral instability or 
subluxation.  In January 2001, the Board denied a rating in 
excess of 10 percent for the right knee disability.  The 
decision notes no lateral instability or subluxation, noting 
however, that a 10 percent evaluation was warranted under 
Diagnostic Code 5010.  In a February 2004 rating decision, 
the AOJ continued a 10 percent rating based on Diagnostic 
Code 5259.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The Board finds a 20 percent evaluation is supportable under 
Diagnostic Code 5257.  A January 2004 VA treatment record 
notes laxity of the deltoid ligament and on the right side, 
and x-ray examination of the right knee was noted to show 
mild to moderate degenerative joint disease of the right 
knee.  Thus, the Board finds a 20 percent evaluation is 
supportable. 

A rating in excess of 20 percent for the right knee 
disability is not warranted.  On VA examination in August 
2003, range of motion of the right knee was 0 to 125 degrees.  
Clearly, the right knee is not ankylosed.  Thus, a higher 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2006).  In addition, there is no evidence of tibia 
or fibula impairment, and thus a higher rating under 
Diagnostic Code 5262 is not warranted.  

A higher rating is not warranted under Diagnostic Code 5260 
or 5261.  In regard to Diagnostic Code 5260, flexion of the 
right knee in August 2003 was noted to be limited to 125 
degrees.  In regard to Diagnostic Code 5261, extension of the 
right knee was unlimited at zero degrees.  The Board notes 
that the examiner stated the veteran had adequate range of 
motion.  

In reaching this determination to grant, the Board has 
specifically considered DeLuca; and 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006).  The evidence reflects periarticular pathology 
productive of painful motion.  An evaluation in excess of 20 
percent, however, is not warranted based on the actual range 
of motion or the functional equivalent of limitation of 
motion.  The Board notes that the August 2003 examiner 
attributed limitation of daily activities, to include playing 
softball, to the veteran's lumbar disability, not his right 
knee.  There is no evidence of excess fatigability, 
incoordination, or weakness in the right knee.  An August 
2003 VA treatment record notes he specifically denied any 
weakness of the extremities.  The Board notes that the 20 
percent disability evaluation herein assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2006).  

Lastly, the Board notes that a residual scar of the right 
knee was noted to be slightly tender on VA examination in 
August 2003.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
scars, superficial, painful on examination warrant a 10 
percent rating.  Thus, the Board finds a separation 
evaluation for a tender residual right knee scar is 
warranted.  

In sum, the Board finds the evidence is in favor of 20 
percent evaluation for a right knee disability.  A 10 percent 
evaluation is warranted for a residual surgical scar.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The Board notes that while 
Social Security Administration (SSA) records reflect 
disability due his back, such is contemplated in the 40 
percent rating assigned.  

Sinusitis

The veteran's has been assigned a 0 percent disability 
evaluation under Diagnostic Code 6510.  Diagnostic Codes 6510 
through 6514 pertain to various types of sinusitis, each of 
which is rated pursuant to a general formula for sinusitis 
set forth in the rating schedule following Diagnostic Code 
6514.  This general rating formula for sinusitis applies in 
all circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis, and is 
the most appropriate criteria by which to assess any form of 
sinusitis.  The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate.  

The veteran's has been assigned a 0 percent disability 
evaluation under Diagnostic Code 6510.  Diagnostic Codes 6510 
through 6514 pertain to various types of sinusitis, each of 
which is rated pursuant to a general formula for sinusitis 
set forth in the rating schedule following Diagnostic Code 
6514.  This general rating formula for sinusitis applies in 
all circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis, and is 
the most appropriate criteria by which to assess any form of 
sinusitis.  The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate.  

The Board finds that a 10 percent evaluation is supportable.  
On VA examination in August 2003, antibiotic treatment for 
sinusitis was noted and the examiner observed crusted 
secretions. 

An evaluation in excess of 10 percent is not warranted.  
There is no competent evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The evidence is in favor of a 10 percent evaluation.  
Consequently, the benefits sought on appeal are granted.  

II.  Service Connection

Initially, the Board notes that there has been no assertion 
of combat service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002 & Supp. 2005) are not applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran has not claimed 
that hypertension was incurred in or aggravated by service 
but has limited his appeal to secondary service connection.  
In his March 2003 claim, he asserted that hypertension is 
caused by the mediations he takes for his service-connected 
disabilities.  Except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for hypertension, the evidence must show that the veteran's 
service-connected disabilities either caused or aggravated 
hypertension.  

In this case, the veteran is service-connected for lumbar 
diskectomy of L4-5 with central bulging disk, chondromalacia 
of the right knee, and chronic sinusitis.  Treatment records 
reflect hypertension.  There is no competent opinion that 
hypertension is related to a service-connected disability.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise. 
His statements do not constitute competent medical evidence 
that hypertension is related to a service-connected right 
knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that in an October 2002 private record of treatment, the 
examiner noted that with decreased salt intake and weight 
loss, the veteran's blood pressure might come down.  There is 
no competent evidence that hypertension is caused by his 
service-connected disabilities.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

A 20 percent rating for a right knee disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A separate 10 percent evaluation for a tender residual 
surgical scar on the right knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A 10 percent rating for sinusitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits..

Service connection for hypertension is denied.  


REMAND

In regard to the lumbar spine disability, the Board notes 
that findings of a March 2001 private electromyography (EMG) 
were noted to be indicative of chronic and active bilateral 
L4-S1 radiculopathies.  On VA examination in August 2003, 
deep tendon reflexes were sluggish and neurological 
examination was normal.  In a January 2004 VA treatment 
record, the examiner specifically stated that the veteran had 
chronic back pain with degenerative joint disease and 
degenerative disc disease, with no L-S radiculopathy.  In 
addition a February 2002 private treatment record notes 
bilateral parvertebral muscle spasm, and on VA examination in 
August 2003, no spasm was noted.  There is insufficient 
evidence to make a determination in regard to the degree of 
impairment due to the lumbar spine disability.  38 C.F.R. 
§ 3.326.  

Accordingly, this matter is REMANDED for the following 
actions:

The AOJ should schedule the veteran for a VA 
spine examination.  The claims file should be 
made available for review.  Any indicated 
tests should be accomplished.  The examiner 
should provide an opinion in regard to the 
degree of impairment due to the veteran's back 
disability, to include any neurological 
findings.  A complete rationale should 
accompany any opinion provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


